         Case: 3:20-cv-00712-jdp Document #: 3 Filed: 08/04/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



 JAMES EDWARD GRANT,

                              Plaintiff,
        v.
                                                          Case No. 20-cv-712-jdp


 STATE OF WISCONSIN, MILWAUKEE COUNTY,
 MILWAUKEE COUNTY POLICE DEPARTMENT and
 MILWAUKEE COUNTY DISTRICT ATTORNEY’S
 OFFICE,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.




       /s/                                            8/04/20
Peter Oppeneer                                    Date
Clerk of Court
